Thornton, J.
In this case, all the points made on behalf of appellant, except as to the punishment, are the same as in People v. Brooks, ante p. 295, and the ruling in that case must govern this. The points alluded to are not sustainable.
The defendant was charged by information with the crime of burglary, and with having suffered a previous conviction of grand larceny. He was convicted of burglary in the second degree, and voluntarily confessed the other. He was sentenced to suffer imprisonment in the State prison for ten years.
Under the previous conviction of grand larceny, he was liable to imprisonment in the State prison (Pen. Code, § 489), and on conviction for burglary he was liable to imprisonment in the same prison for not more than five years. Under section 666 of the Penal Code, and second subdivision thereof, he was then punishable with imprisonment for ten years or any term less than ten years. He was sentenced for ten years. The contention is without any foundation to support it.
The counsel for defendant is mistaken in stating that defendant was asked any other question on his arraignment than *301whether he was guilty or not guilty. The record shows that this question alone was asked.
There is no error disclosed in this cause, and the judgment is affirmed.
Myrick, J., and Sharpstein, J., concurred.